      Case 19-60960-jwc        Doc 41 Filed 08/12/20 Entered 08/12/20 08:36:39                        Desc Order
                                    Gtng. Mod. of Plan Page 1 of 1
                             UNITED STATES BANKRUPTCY COURT

                                     Northern District of Georgia

                                            Atlanta Division

In     Debtor(s)
Re:    Michael Willis Cullingham                          Case No.: 19−60960−jwc
       802 Bishops Run Lane                               Chapter: 13
       Mableton, GA 30126                                 Judge: Jeffery W. Cavender

       xxx−xx−8998

       Diana Marie Cullingham
       802 Bishops Run Lane
       Mableton, GA 30126

       xxx−xx−3597




            ORDER APPROVING MODIFICATION OF PLAN

      A modification to the confirmed Chapter 13 plan in this case having been proposed and no
objection to that modification having been made, it is

      ORDERED that the modification is APPROVED.

       The Clerk is directed to serve a copy of this Order upon Debtor, counsel for Debtor, and any
trustee.




Dated: August 12, 2020




                                                          Jeffery W. Cavender
                                                          United States Bankruptcy Judge




Form 133a
